Citation Nr: 0003262	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision which denied the 
veteran's claim for non-service-connected pension benefits, 
on the basis that he was not permanently and totally 
disabled.  


FINDINGS OF FACT

1.  The veteran is 52 years old, has a college education, has 
primary employment experience as a laboratory technician, and 
has not worked in several years.

2.  His primary chronic disability is a psychiatric condition 
(variously diagnosed, with a principal diagnosis of a 
personality disorder), and his other chronic disabilities 
include hypertensive cardiovascular disease, gastroesophageal 
reflux disease, and low back strain.  

3.  The veteran's chronic disabilities prevent him from 
engaging in substantially gainful employment, and it is 
likely that this will continue for the remainder of his life.  


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for non-service-connected pension purposes have been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.16, 4.17 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim, for a permanent and total disability 
rating for non-service-connected pension purposes, is well 
grounded, meaning plausible; the evidence has been adequately 
developed, and there is no further VA duty to assist him with 
his claim.  38 U.S.C.A. § 5107(a).  

The veteran had the requisite service, during the Vietnam 
era, to be eligible for VA non-service-connected pension.  
One of the other requirements for pension is that he be 
permanently and totally disabled from conditions not due to 
his own willful misconduct.  A permanent total disability 
means it is reasonably certain that the impairment will 
continue throughout the life of the veteran.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521, and 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17.

One way for the veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the veteran's permanent disabilities must be 
rated, singly or in combination, as 100 percent.  The veteran 
in the present case does not qualify under this test. 

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 
38 C.F.R. §§ 4.16, 4.17.  See Brown, supra; Talley, supra.  A 
veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  This is the 
test which is relevant to the instant case.  

Evidence of record includes testimony by the veteran at an RO 
hearing in 1997 and at a Board hearing in 1999.  The evidence 
shows the veteran is 52 years old (born in November 1947).  
His education includes a college degree in biology, and his 
most significant work was as a laboratory technician.  He 
thereafter had brief periods of employment, as an insurance 
agent and as a residential counselor, and he has not held a 
job since 1995.  

VA and private medical treatment and examination reports from 
1995 to 1999 indicate the veteran's most significant 
disability is a psychiatric condition, which has primarily 
been diagnosed as a personality disorder (although there are 
coexisting diagnoses such as anxiety and depression).  In 
1997, the veteran was awarded Social Security Administration 
disability benefits based on a personality disorder.  A VA 
psychiatric examination later in 1997 notes only mild anxiety 
and depression yet describes more significant social and 
industrial impairment from a personality disorder.  A 1999 
statement from the veteran's private psychologist, Dr. Alvin 
L. Turner, suggests the veteran's behavioral and personality 
limitations are permanent.  

The medical records show the veteran's main chronic physical 
ailment is hypertensive heart disease, which is under 
treatment.  Lesser chronic physical conditions include 
gastroesophageal reflux disease and low back strain.  

In reviewing the veteran's pension claim, the RO assigned a 
30 percent rating for hypertensive heart disease under 
38 C.F.R. § 4.104, Code 7007.  Such evaluation appears 
proper, given the medical evidence.  The RO did not assign 
ratings for other physical conditions, but such need not be 
addressed given the circumstances of this case.  The RO 
assigned a 10 percent rating for the veteran's psychiatric 
condition (which the RO classified as anxiety) under 
38 C.F.R. § 4.130, Code 9400.  However, the Board finds that 
the psychiatric rating should be higher, particularly in 
light of evidence (received after the RO rated the condition) 
showing more significant psychiatric impairment (mostly from 
a personality disorder).  The medical evidence suggests the 
psychiatric impairment approximates that for a 50 percent 
rating under 38 C.F.R. § 4. 130, Code 9400 (i.e., 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms).  

A 50 percent rating for a psychiatric condition, and a 30 
percent rating for the heart condition, result in a 
"combined rating" of 70 percent under 38 C.F.R. § 4.25.  
The veteran meets the percentage requirements of the 
"unemployability" test for a permanent and total disability 
rating for pension.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§§ 4.16, 4.17.  Moreover, resolving reasonable doubt in favor 
of the veteran (38 U.S.C.A. § 5107(b)), the Board finds that 
his disabilities render him unable to secure and follow a 
substantially gainful occupation, and that it is reasonably 
certain that this will continue for the remainder of his 
life.  

For these reasons, a permanent and total disability rating 
for pension purposes is warranted.  


ORDER

A permanent and total disability rating for non-service-
connected pension purposes is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

